Motion to Abate Denied and Memorandum Opinion filed May 25, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00063-CR

                          LARRY LAUSCH, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CR-3088

                          MEMORANDUM OPINION

      Appellant was convicted of two counts of the felony offense of indecency
with a child by contact and punishment was assessed at four years’ confinement.
Subsequently, the trial court granted appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 170 Tex. Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant
has been granted a new trial, there is no final conviction to appeal.

      Accordingly, we dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2